


Exhibit 10.104
 
SETTLEMENT AGREEMENT


This SETTLEMENT AGREEMENT (the "Agreement") is made and entered into as of
December 9, 2003 subject to satisfaction of the conditions set forth herein, by
and between Digital Lightwave, Inc., a corporation having a place of business at
15550 Lightwave Drive, Clearwater, Florida 33760 ("Lightwave") and Micron
Optics, Inc. a corporation having a place of business at 1852 Century Place NE,
Atlanta, GA 30345 ("Micron"), on the following terms and conditions:


RECITALS


WHEREAS, as of the date of this Agreement, Lightwave owes Micron an undetermined
disputed amount for goods and services it purchased from Micron prior to the
date hereof (the "Disputed Amount");


WHEREAS, Micron and Lightwave wish to settle the Disputed Amount in accordance
with the terms set forth herein.


AGREEMENT


NOW THEREFORE, for good and valuable consideration between the parties,
including the premises and undertakings recited herein, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


 1. Incorporation of Recitals: The Recitals are incorporated herein and are
    hereby made a part of this Agreement.

 2. Lightwave’s Settlement Obligations: Lightwave agrees to and shall deliver to
    Micron payment in the amount of $240,000 (the "Payment Sum") and shall
    return the following equipment to Micron: 8 ACLF Units, 6 DCTS Units, 8 MCTS
    Units, and 11 WCS Units (the "Equipment") in full settlement and
    satisfaction of the Disputed Amount and all other claims. The Payment Sum
    shall be distributed to Micron by wire transfer on December 10, 2003. The
    Equipment shall be returned to Micron by December 19, 2003 to its
    headquarters at 1852 Century Place NE, Atlanta, GA 30345.

 3. RELEASE AND WAIVER : Upon receipt of the Payment Sum and Equipment, Micron
    hereby forever releases, waives and discharges Lightwave and its owners,
    officers, directors, employees, affiliates, and other agents, and Optel, LLC
    and Optel Capital, LLC and its owners, officers, directors, employees,
    affiliates, and other agents from any and all claims, obligations,
    liabilities, damages, causes of action, covenants, fees, costs, contracts,
    agreements, promises, and demands, whatsoever, including those related to
    the Disputed Amount, in law or in equity, which Micron ever had, now has, or
    which it may in the future have, whether or not now known, based upon,
    arising out of any other matter, cause, act, omission, or thing whatsoever
    prior to and as of the date of this Agreement.

 4. Entire Agreement: This Agreement contains the entire Agreement of the
    parties with respect to these matters (and solely with respect to these
    matters) and may not be modified in any way except by writing executed by
    the authorized representatives of each of the parties hereto.

 5. Authorization: The individual signatories to this Agreement represent that
    they have been duly authorized to execute this Agreement on behalf of the
    parties they purport to represent herein.

 6. Execution in Counterparts: This Agreement may be executed in any number of
    counterparts and by the parties hereto on separate counterparts, each of
    which counterparts, when so executed and delivered (including by facsimile
    transmission), shall be deemed an original and all of which counterparts,
    taken together, shall constitute one and the same agreement.

 7. Binding Agreement: This Agreement will bind and inure to the benefit of each
    of the party’s respective predecessors, successors, trustees, receivers,
    guardians, executors, administrators, heirs, distributees, partners,
    directors, officers, employees, shareholders, agents, beneficiaries and
    assignees whether so expressed or not.

 8. Governing Law: Except to the extent that federal law should provide
    otherwise, the terms, conditions and provisions of this Agreement shall be
    governed by and construed in accordance with the internal laws of the State
    of Georgia, without giving consideration to such state’s conflict of law
    provisions.

 9. Headings: The use in this Agreement of headings is for the convenience of
    reference only. Such headings are not and shall not be considered part of
    this Agreement nor shall such headings control the construction and
    interpretation of the terms and conditions hereof.



IN WITNESS WHEREOF, each of the parties hereto have caused this instrument to be
signed by themselves or their duly authorized agents as of the date set forth in
the first paragraph of this Agreement.
 

DIGITAL LIGHTWAVE, INC. MICRON OPTICS, INC.     By: /s/ James R. Green By: /s/
Andrei Csipkes     Its: Chief Executive Officer Its: Chief Operating Officer    

           